DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 1, 14 and 19 based on the Response filed on 07/05/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action. 

Claim 1 or 14 amended with the feature of “a plurality of inspection pads which include a plurality of opening portions defined spaced apart from each other, an encapsulation layer disposed, corresponding to the non-display area, between the first substrate and the second substrate and filling the opening portions, wherein a metal pattern portion surrounds the opening portions” or “an encapsulation layer disposed corresponding to the non-display area and filling the opening portions”, which can obviously with the old secondary reference Kim (JP 2006156403) with one opening in one pad (applied in the previous office action for claim 7 for obvious to apply plural openings in plural pads), the new secondary references: Ando et al. (US 20070013855) with plural openings in one pad and Morimitsu (US 20030122979) with plural openings in plural pads.  

    PNG
    media_image1.png
    344
    878
    media_image1.png
    Greyscale

Ando et al. disclose the liquid crystal display panel 100 comprising an array substrate 200 and a counter-substrate 300, a power supply pad 260 (not a plurality of pads), which includes a plurality of opening portions [a contact hole 270], and a seal member 110 corresponding to the non-display area [the seal region 111] and filling the opening portions, wherein a metal pattern portion [the power supply pad 260] surrounds the opening portions. However, Ando fails to disclose a plurality of pads. 

    PNG
    media_image2.png
    449
    1188
    media_image2.png
    Greyscale

Morimitsu teaches a plurality of pads which include a plurality of opening portions defined spaced apart from each other, an encapsulation layer [the sealant 62, the electrically conductive material 61, see Fig. 1] disposed, corresponding to the non-display and filling the opening portions [at contact holes 44 and 45 provided for the power supply lines and at contact holes 47 and 48 provided for the electric power supply terminals to expose the surface of electric power supply terminals 34, see annotation in Fig. 2 above].

Both references Ando et al. (US 20070013855) and Morimitsu (US 20030122979) used the pads as the power supply pads, it is obvious that these power pads can have different purpose or intended use for the inspection pads as claims cited “a plurality of inspection pads which include a plurality of opening portions defined spaced apart from each other, an encapsulation layer disposed, corresponding to the non-display area, between the first substrate and the second substrate and filling the opening portions, wherein a metal pattern portion surrounds the opening portions” or “an encapsulation layer disposed corresponding to the non-display area and filling the opening portions” with the same motivations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20080102730) in view of Fujioka et al. (US 20020163615) and Ando et al. (US 20070013855) and Morimitsu (US 20030122979).  

    PNG
    media_image3.png
    489
    583
    media_image3.png
    Greyscale

Regard to claim 1, Park et al. disclose a display device including a display area [sub display area DA2 of the sub display panel SP] and a non-display area [data pad part DPA] adjacent to the display area, the display device comprising: 
a first substrate [a first substrate with base substrate 110 on which switching elements for driving a pixel are form] including 
a plurality of signal lines [data lines DL] which are disposed corresponding to the display area and 
a plurality of inspection pads which are electrically connected to each of the signal lines and disposed corresponding to the non-display area [the second electrode pattern TE2 of the data pad part DPA are formed on the base substrate 110 on which the passivation layer 160 is formed; see annotated in Figs. 2-3]; 
a second substrate facing the first substrate [a second substrate applying a common voltage to face the first substrate] 
wherein each of the inspection pads comprise 
a plurality of opening portions defined spaced apart from each other [a third hole H3 that exposes a portion of the first test wiring 124] and 
a metal pattern portion surrounding the opening portions area [the second electrode pattern TE2 of the data pad part DPA are formed on the base substrate 110].

Regard to claim 14, Park et al. disclose a display device comprising: 
a base substrate 110; 
a plurality of gate lines GL disposed on the base substrate and extending in a first direction D1; 
a plurality of data lines DL extending in a second direction crossing the first direction D2; and 
each of a plurality of inspection pads which are respectively connected to each of the plurality of data lines on ends of the plurality of data lines and each of which has a plurality of opening portions defined therein [the second electrode pattern TE2 of the data pad part DPA are formed on the base substrate 110 on which the passivation layer 160 is formed; see annotated in Figs. 2-3].  

Park fail to disclose the display device including (1) the second substrate facing the first substrate and including a light blocking layer which is disposed corresponding to the non-display area; and (2) a plurality of inspection pads which include a plurality of opening portions defined spaced apart from each other, an encapsulation layer disposed, corresponding to the non-display area, between the first substrate and the second substrate and filling the opening portions, wherein a metal pattern portion surrounds the opening portions.

    PNG
    media_image4.png
    400
    558
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    234
    382
    media_image5.png
    Greyscale

Fujioka et al. teach the display device including
the second substrate 102 facing the first substrate 101 and including a light blocking layer 301 which is disposed corresponding to the non-display area; and 
an encapsulation layer [a sealing material 103 to form a cell] disposed, corresponding to the non-display area, between the first substrate 101 and the second substrate 102. 

Ando teaches the liquid crystal display panel 100 comprising an array substrate 200 and a counter-substrate 300, a power supply pad 260 (not a plurality of pads), which includes a plurality of opening portions [a contact hole 270], and a seal member 110 corresponding to the non-display area [the seal region 111], between the first substrate 200 and the second substrate 300 and filling the opening portions [a contact hole 270] (see Fig. 4 above), wherein a metal pattern portion [the power supply pad 260] surrounds the opening portions. However, Ando fails to disclose a plurality of pads. Morimitsu teaches a plurality of pads which include a plurality of opening portions defined spaced apart from each other, an encapsulation layer [the sealant 62, the electrically conductive material 61, see Fig. 1] disposed, corresponding to the non-display and filling the opening portions [at contact holes 44 and 45 provided for the power supply lines and at contact holes 47 and 48 provided for the electric power supply terminals to expose the surface of electric power supply terminals 34, see annotation in Fig. 2 above]. Both references Ando et al. (US 20070013855) and Morimitsu (US 20030122979) used the pads as the power supply pads, it is obvious that these pads can have different purpose or intended use for the inspection pads as claims cited “a plurality of inspection pads which include a plurality of opening portions defined spaced apart from each other, an encapsulation layer disposed, corresponding to the non-display area, between the first substrate and the second substrate and filling the opening portions, wherein a metal pattern portion surrounds the opening portions” for the same motivation of capable of suppressing corrosion and has high reliability [0008] as Ando taught and avoiding the breaking-down of the power supply lines or paths to supply electric power [0026] as Morimitsu taught.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Park et al. disclosed, wherein (1) the second substrate facing the first substrate and including a light blocking layer which is disposed corresponding to the non-display area; and an encapsulation layer disposed, corresponding to the non-display area, between the first substrate and the second substrate for providing excellent mechanical strength as well as sealing property without any poor display caused by a sealing material [0002] and for shading a light [0158] and for both the reduction of the cost and the prevention of the poor display caused by the outflow of the sealing material do not stand together in the conventional liquid crystal display device [0158] as Fujioka et al. taught; (2) a plurality of inspection pads which include a plurality of opening portions defined spaced apart from each other, an encapsulation layer disposed, corresponding to the non-display area, between the first substrate and the second substrate and filling the opening portions, wherein a metal pattern portion surrounds the opening portions for capable of suppressing corrosion and has high reliability [0008] as Ando taught and for avoiding the breaking-down of the power supply lines or paths to supply electric power [0026] as Morimitsu taught.

Regard to claim 5, Park et al. disclose the display device, wherein the inspection pads inspect whether there are open/short circuits in the signal lines [with the shorting bars 124 and 126 formed in a bar-shape along the periphery SA of the base substrate]. 

Regard to claim 7, Ando et al. and Morimitsu disclose the display device, wherein the encapsulation layer is disposed on the inspection pads

Regard to claim 8, Fujioka et al. disclose the display device, wherein the inspection pads 206, the encapsulation layer 103, and the light blocking layer 301 overlap each other.  

Regard to claim 9, Park et al. disclose the display device, wherein the inspection pads are arranged spaced apart from each other in one direction [the first electrode pattern TE1 and the second electrode pattern TE2 of the data pad part DPA are formed on the base substrate 110].  Fujioka et al. disclose the display device, wherein the inspection pads 206 are arranged spaced apart from each other in one direction.

Regard to claim 10, Park et al. and Fujioka et al. disclose the display device, wherein
the signal lines [data lines DL (see Fig. 2 of Park) or signal lines 204 (see Fig. 11 of Fujioka)] extend in one direction and are arranged spaced apart from each other in the other direction crossing the one direction, and  
a distance between the neighboring signal lines is greater than a minimum distance between the neighboring inspection pads.  

Regard to claim 11, Park et al. and Fujioka et al. disclose the display device, wherein
the inspection pads are aligned in a plurality of inspection pad rows, and 
the inspection pad rows are arranged parallel each other in a top plan view.  

Regard to claim 12, Park et al. and Fujioka et al. disclose the display device, wherein the inspection pad rows include 
a first inspection pad row [the second electrode pattern TE2 connected to the first test wiring 124 (see Fig. 2 of Park); the inspection pad 206 (see annotated in Fig. 11 of Fujioka)] and 
a second inspection pad row, which are sequentially arranged in a direction away from the display area [the first electrode pattern TE1 connected to the second test wiring 126 (see Fig. 2 of Park); the inspection pad 206 (see annotated in Fig. 11 of Fujioka)], 
wherein 
the inspection pads connected to odd-numbered signal lines of the signal lines are arranged in the first inspection pad row, and the inspection pads connected to even-numbered signal lines of the signal lines are arranged in the second inspection pad row [since the first inspection pad row and second inspection pad row are alternately arranged], 
or 
the inspection pads connected to the even-numbered signal lines of the signal lines are arranged in the first inspection pad row, and the inspection pads connected to the odd-numbered signal lines of the signal lines are arranged in the second inspection pad row [since the first inspection pad row and second inspection pad row are alternately arranged].  

Regard to claim 13, Park et al. and Fujioka et al. disclose the display device further comprising 
a plurality of scan lines [the first line 154 and the second line 156 are spaced apart from each other, and the first and second lines 154 and 156 are electrically connected using the bridge 122] which are disposed between the plurality of signal lines and the plurality of inspection pads or which are spaced apart from the plurality of signal lines and disposed on ends of the plurality of inspection pads.  

Regard to claim 18, Park et al. disclose the display device comprising: 
a display area [sub display area DA2 of the sub display panel SP] defined as an area in which the plurality of gate lines GL intersect the plurality of data lines DL; and 
a non-display area [data pad part DPA] adjacent to the display area to surround the display area, wherein the inspection pads are disposed in the non-display area [the second electrode pattern TE2 of the data pad part DPA].  

Regard to claim 19, Park et al. and Ando et al. Morimitsu disclose the display device, wherein the encapsulation layer covers an entirety of the inspection pads.

2.	Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20080102730) in view of Fujioka et al. (US 20020163615) applied to claims 1, 14 in further view of Kim et al. (US 20100258820).

Park et al. fail to disclose the features of claims 2-4 and 15-17.

    PNG
    media_image6.png
    273
    400
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    141
    460
    media_image7.png
    Greyscale

Kim et al. teach the display device, wherein the pitch (that is the distance) between the contact pads may be as small as 37 µm such that the width of the SD pad metal (side of display contact metal that is the metal pattern portion) is only 20 µm after etching, and if the width of the exposure opening through the organic layer is less than the width of the opening in the SD pad portion, given possibility of a misalignment overlay, then the contact openings through the organic layer at the contact pad locations may be only about 11 µm each (that is the opening portion), and thereby the above-described deterioration of contact may be often present [0010]. Therefore, a ratio of a surface area of the opening portions of 11 µm to entire area of the opening portions and the metal pattern portion of 20 µm is 11µm/20µm=55% that is about 35% or more.  Furthermore, As shown in FIG. 3, the pitch (that is the distance) between the data wires 202 may be less than 40 µm, and the width of openings 203 defined in the organic layer (which organic layer 304 is described shortly) may be less than 15 µm (that is the opening portion). Therefore, the metal pattern portion should be less than the pitch between the data wires 202, a ratio of a surface area of the opening portions to entire area of the opening portions of less than 15 µm and the metal pattern portion less than 40 µm is 15µm /40µm=37.5% about 35% or more.  

 Regard to claims 2 and 15, Kim et al. teach the display device, wherein a maximum width of each of the opening portions is about 20 µm or less in a top plan view parallel to the first substrate; wherein a maximum width of each of the plurality of opening portions is about 20 µm or less in a top plan view parallel to the base substrate.  

Regard to claims 3 and 16, Kim et al. teach the display device, wherein, in the top plan view, a ratio of a surface area of the opening portions to entire area of the opening portions and the metal pattern portion is about 35% or more; wherein, in the top plan view, a ratio of a surface area of the opening portions to an area of each of the inspection pads is about 35% or more.  

Regard to claims 4 and 17, Kim et al. teach the display device, wherein, in the top plan view, a maximum distance between the neighboring opening portions of the opening portions is about 30 µm or less; wherein the opening portions are defined spaced apart from each other in the top plan view, and a maximum distance between the neighboring opening portions is about 30 µm or less.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Park et al. disclosed with the features of claims 2-4 and 15-17 for resiliently contacting with the pad [0010] to minimize contact resistance and thus improve connection with an external circuit film [0022] as Kim taught.

3.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20080102730) in view of Fujioka et al. (US 20020163615) applied to claims 1, 14 in further view of Park et al. (US 20060243979).

Park et al. (KR 20080102730) also disclose the pixel electrode PE and the first and second electrode patterns TE1 and TE2 being formed by patterning a transparent conductive layer formed of a transparent and conductive material, for example, indium tin oxide (ITO) or indium zinc oxide (IZO).

Park et al. (KR 20080102730) fail to disclose the display device, wherein the metal pattern portion comprises an opaque metal material.  

Park et al. (US 20060243979) teach the auxiliary gate and data line terminals 86 and 88, may be made, for example, of a transparent conductor such as ITO or IZO, or of a reflective conductor such as aluminum [0029] that is an opaque metal material. It would be obvious as a matter of design choice to form “the metal pattern portion comprising an opaque metal material”, since applicant has not disclosed that “the metal pattern portion comprising an opaque metal material” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the metal pattern portion comprising an opaque metal material”. However, these are known materials and known properties of “the metal pattern portion comprising an opaque metal material”, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include light shielding or blocking.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Park et al. (KR 20080102730) disclosed, wherein the metal pattern portion comprises an opaque metal material for improving a display characteristic, such as increasing a contrast ratio, or reducing image flickering [0037] as Park et al. (US 20060243979) taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871